Banke, Judge.
Appellee Gosdin filed suit against appellant King to recover for injuries allegedly incurred in an automobile collision. King, in turn, filed a third-party action against Derryl Langley. This appeal by King follows the trial court’s order dismissing the third-party complaint based on his failure to respond to a motion by Langley to dismiss the third-party complaint for lack of venue. Held:
1. Since the order disposes of less than all the claims and does not provide for the entry of a final judgment as to the third-party defendant pursuant to OCGA § 9-11-54 (b) (Code Ann. § 81A-154), and since the procedures for interlocutory appeal have not been followed, the appeal must be dismissed. See D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663) (1969); Martin v. Herr, 158 Ga. App. 329 (280 SE2d 387) (1981).
2. The appellee’s prayer for damages for filing a frivolous appeal is denied. See James v. Seritt, 121 Ga. App. 783 (175 SE2d 163) *879(1970).
Decided February 17, 1984.
Daniel K. McCall, for appellant.
Fordham E. Huffman, for appellee.

Appeal dismissed.


Shulman, P. J., and Pope, J., concur.